McCARTY, J.
(after stating the facts as above).
1, 2 It is contended on behalf of the city that the claims, the subject-matter of the action, come within Comp. Laws 1907, section 312, and, as the reply of plaintiff admits that no claim for damages was filed with the city authorities, as required by that section, the action is barred by the provisions of Comp. Laws 1907, section 313. On the other hand, it is vigorously contended by respondent that the action does not come within the purview of section 312, and hence is not barred by section 313, supra. In support of the latter contention the case of Brown v. Salt Lake City, 33 Utah 222; 93 Pac. 570; 14 L. R. A. (N. S.) 619; 126 Am. St. Rep. 828; 14 Ann. Cas. 1004, is cited and mainly relied on. That was an action for damages arising out of the death of a person, which damages were suffered by a third party. This court, construing the statute with reference to the facts of the Brown case, speaking through Mr. Justice Frick, said:
“A claim included within the statute is one pertaining to a personal injury or damage to property, and must he presented [quoting from the statute] ‘within ninety days after the happening of such injury or damage.’ In an action to recover damages for negligently causing the death of one, a presentation of a claim is not required, for the right of action does not arise until the injury results in death. While the injury may he said to he the cause of *547death, the injury without death would not give a right of action such as we are now considering. * * * The words ‘or damages’ relate to the damages that arise immediately out of the injury to the party or to his property, and not to such as may he sustained by a third person as a secondary result, although caused by the original injury. * * * We are firmly of the opinion that it was not the intention of the Legislature to include within the statute secondary claims or damages arising out of death, which are suffered by third parties by reason of such death” (citing cases).
It will thus be observed that the Broivn ease is clearly distinguishable from the ease at bar. In fact, what is there said seems to support the contention here made on behalf of the city, rather than the position taken by respondent. Furthermore, since the happening of the accident (September 25, 1904) out of which the Brown case arose, sections 312 and 313 have been amended (see chapter 5, Sess. Laws 1905, p. 5), and their scope, if not materially broadened and enlarged respecting claims for damages that must be presented to the city or town authorities before an action thereon can be maintained, has at least been made more clear and certain in that regard. Section 312, so far as material here, provides that:
“Every claim against an incorporated city or town for damages or injury alleged to have been caused by the defective, unsafe, dangerous, or obstructed condition of any street, alley, crosswalk, sidewalk, culvert, or bridge of any such city or town, or from the negligence of the city or town authorities in respect to any such street, alley, crosswalk, sidewalk, culvert, or bridge, shall, within thirty days after the happening of such injury or damage, be presented to the city council of such city, or board of trustees of such town, in writing, signed by the claimant or by some person by claimant authorized to sign the_ same, and properly verified, stating the particular time at which the injury happened, and designating and describing the particular place in which it occurred, and also particularly describing the cause and circumstances of the said injury or damages, * * * and no action shall be maintained against any city or town for damages, or injury to person or property, unless it appears that the claim for which the action was brought was presented as aforesaid *548to the city council or the board of trustees of the town, and that such council or board did not within ninety days thereafter audit and allow the same. Every claim, oilier than claims above mentioned, against any city or town, must be presented, properly itemized or described and verified as to correctness by claimant or his agent, to the city council or board of trustees within one year after the last item of such account or claim accrued, and if such account or claim is not properly or sufficiently itemized, or described or verified, the city council or board of trustees may require the same to be made more specific as to the itemization or description, or to be corrected as to the verification thereof.”
Section 313 provides that:
“It shall be a sufficient bar and answer to any action or proceeding against a city or town, in any court, for the collection of any claim mentioned in section 312, that such claim had not been presented to the city council of such city, or to the board of trustees of such town, in the manner and within the time in section 312 specified; provided, that in case an account or claim, other than a claim made for damages on account of the unsafe, defective, dangerous, or obstructed condition of any street, alley, crosswalk, way, sidewalk, culvert, or bridge, is required by the council or board to be made more specific as to itemization or description, or to be properly verified, sufficient time shall be allowed the claimant to comply with such requirement.”
The parts italicized were, with other matter, incorporated into the statute by the amendment mentioned. It -will be noticed that the statute is comprehensive and sweeping in its terms respecting the claims that must be presented to the city council before an action can be brought and successfully maintained thereon. These claims are divided into two classes: One class consists of claims ‘ ‘ for damages or injury alleged to have been caused by the defective, unsafe, dangerous or obstructed condition of any street, alley, crosswalk, sidewalk, culvert or bridge,” which must be presented “within thirty days after the happening" of such injury or damage.” The other class consists of “every claim, other than the claims above mentioned,” and must be presented, properly itemized *549or described, etc., within one year after the last item of such “account or claim” accrued. The important question here presented is, Do the claims in the case at bar come within the class last mentioned? We are clearly of the opinion that they do. That the Legislature may, by statute, prescribe conditions upon which suits may be brought and maintained against a municipality is conceded. It being admitted that the' claims here involved Avere not presented to the city authorities within the time fixed by section 312, it necessarily follows that the action is barred by section 313 and cannot be maintained. The case is therefore reversed, with directions to the district court to vacate the judgment and dismiss the action. Costs to appellant.